'o       7]
         'm       rn      TJ TJ CO n
         H>       ^
                          tj m     h   ~n
         'z:                       >   Tl
                                   H
         Htj      73          >
                                   m O
                  00
                              H      >
                  CO      m        O i—
m                 o       c  Tl
                          CO    H
w                 CO          O    m   c
         'o       O
                   r      m
                              TJ       CO
         'n       —e'
                                      7
1$
         ' <=                      co m
         '   z                        CO
         |z                           CO
         =tt z;
                        PRESORTED
!'''''   s*' CD         FIRST CLASS
I        Si
         CD >
         M ^